Case 3:20-cr-00086-TJC-JBT Document 366 Filed 07/08/21 Page 1 of 3 PageID 2345




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

vs.                                                CASE NO.: 3:20-cr-86(S1)-J-32JBT

JORGE PEREZ, et. al
________________________________/


                        JOINT DEFENSE STATUS REPORT

       On behalf of all named defendants, counsel for defendant Jorge Perez files

this status report pursuant to this Court’s Order of April 27, 2021 (Doc. 308).

       The United States responded to the Court's suggestions at the April 27

hearing by informing defense counsel that it issued trial subpoenas to the

purported victim private insurance companies returnable January 3, 2022 for the

bare minimum information discussed with the Court and required by Brady and

Fed.R.Crim.P. 16(1)(E)(i) (the 837i data streams and internal emails).* The

government cannot or will not provide an estimate of when, if ever, before January

3, it expects the private insurance companies to produce this exculpatory and/or

material information for review.

       Collectively, the defendants (through the efforts of counsel for defendants

Fletcher, Durall and Porter), pursuant to Rule 17 pretrial subpoenas and a motion

to modify the protective order, have initiated efforts to obtain other relevant


* Based on an email to defense counsel for Porter, it appears the government has issued a
subpoena to at least one non-insurer entity.
Case 3:20-cr-00086-TJC-JBT Document 366 Filed 07/08/21 Page 2 of 3 PageID 2346




information from the various private insurers or simply to share information

already produced in a related civil case with the others charged criminally in our

case. (For example, see Docs. 278, 279, 302, 314, 319, 320, 339, 341, 344).

Predictably, the private insurance companies and in one instance the government

are resisting the production of the relevant information. (For example, see

Docs. 317, 318, 331, 333, 335).

      A small number of documents were provided by the government in a

production dated July 7, 2021 (FRD 14 – Aetna 2015-2017 manuals, United

Healthcare (UHC) sample “837i”s, and UHC direct lab billing claim spreadsheets).

But the bottom line is this: since the April 27 hearing, the government has not

produced to the defense any material or information discussed with the Court from

private insurers Florida Blue, Anthem RightChoice, Anthem BCBS Georgia, and

has produced three Aetna manuals, sample “837i”s and direct lab billing claim

spreadsheets from UHC. Thus, the defense is in virtually the same position with

the requested discovery as it was on April 27.

      Absent a meaningful opportunity to review all the Brady and Rule 16

material discussed at the April 27 hearing and resolution of the defense Rule 17

subpoena questions, the defendants submit that it is impossible to know at this

point whether this case will be ready for trial during the January 2022 term.




                                         2
Case 3:20-cr-00086-TJC-JBT Document 366 Filed 07/08/21 Page 3 of 3 PageID 2347




                                            Respectfully submitted on
                                            behalf of all defendants,

                                            S:// Thomas M. Bell
                                            THOMAS M. BELL, #0615692
                                            301 West Bay Street, Suite 1460
                                            Jacksonville, Florida 32202
                                            Telephone (904) 354-0062
                                            Telecopier (904) 353-1315
                                            tbellesq@bellsouth.net
                                            Attorney for Jorge Perez


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 8, 2021, I electronically filed the foregoing

with the clerk of the Court by using CM/ECF system which will send a notice of

electronic filing to A. Tysen Duva, AUSA and all counsel of record.


                                                   S:// Thomas M. Bell
                                                   THOMAS M. BELL




                                        3
